                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       In re Application of                              Case No. 19-mc-80090-LB
                                  12       WEST FACE CAPITAL INC.,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING APPLICATION
                                  13                     Applicant.                          TO SERVE REQUEST FOR
                                                                                             DISCOVERY FOR USE IN A FOREIGN
                                  14                                                         PROCEEDING
                                  15                                                         Re: ECF No. 1
                                  16

                                  17                                           INTRODUCTION

                                  18         West Face Capital Inc. is a defendant and counterclaimant in an action pending before the

                                  19   Ontario Superior Court of Justice in Toronto, Ontario, Canada.1 West Face alleges that the

                                  20   counterclaim defendants in its Canadian action engaged in a campaign to defame it, including by

                                  21   making false and defamatory statements about it and its CEO in anonymous postings on various

                                  22   internet websites.2 In an effort to establish that the counterclaim defendants were responsible for

                                  23   the anonymous statements, West Face filed an application under 28 U.S.C. § 1782 seeking leave

                                  24   to issue a subpoena to Google LLC for documents related to certain Gmail email addresses

                                  25

                                  26   1
                                        Appl. – ECF No. 1 at 2 (¶ 1). Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id.
                                  28

                                       ORDER – No. 19-mc-80090-LB
                                   1   associated with the website on which the statements about West Face were made.3 Google does

                                   2   not oppose West Face’s application.4 The court grants West Face’s application to serve its

                                   3   proposed subpoena on Google.

                                   4

                                   5                                                 ANALYSIS

                                   6   1. Governing Law

                                   7         West Face makes its application for discovery under 28 U.S.C. § 1782(a), which provides, in

                                   8   relevant part:

                                   9              The district court of the district in which a person resides or is found may order him
                                                  to give his testimony or statement or to produce a document or other thing for use
                                  10              in a proceeding in a foreign or international tribunal, including criminal
                                                  investigations conducted before formal accusation. The order may be made
                                  11
                                                  pursuant to a letter rogatory issued, or request made, by a foreign or international
                                  12              tribunal or upon the application of any interested person and may direct that the
Northern District of California




                                                  testimony or statement be given, or the document or other thing be produced,
 United States District Court




                                  13              before a person appointed by the court. . . . A person may not be compelled to give
                                                  his testimony or statement or to produce a document or other thing in violation of
                                  14              any legally applicable privilege.
                                  15

                                  16         A litigant in a foreign action qualifies as an “interested person” under Section 1782. Intel

                                  17   Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004). In order to apply for discovery

                                  18   pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need not be currently

                                  19   pending, or even imminent. Id. at 258–59. Instead, all that is necessary is that a “dispositive

                                  20   ruling” by the foreign adjudicative body is “within reasonable contemplation.” Id. at 259 (holding

                                  21   that discovery was proper under Section 1782 even though the applicant’s complaint against the

                                  22   opposing party was only in the investigative stage). An ex parte application is an acceptable

                                  23   method for seeking discovery pursuant to Section 1782. See In re Letters Rogatory from Tokyo

                                  24   Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (holding that the subpoenaed parties may raise

                                  25   objections and exercise their due process rights by bringing motions to quash the subpoenas).

                                  26
                                       3
                                  27       Id. at 2 (¶ 3).
                                       4
                                           Id. at 4 (¶ 8).
                                  28

                                       ORDER – No. 19-mc-80090-LB                           2
                                   1      A district court has wide discretion to grant discovery under Section 1782. Intel, 542 U.S. at

                                   2   260–61. In exercising its discretion, a district court should consider the following factors:

                                   3   (1) whether the “person from whom discovery is sought is a participant in the foreign proceeding,”

                                   4   (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad, and the

                                   5   receptivity of the foreign government or the court or agency abroad to U.S. federal court judicial

                                   6   assistance,” (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                   7   restrictions or other policies of a foreign country or the United States,” and (4) whether the request

                                   8   is “unduly intrusive or burdensome.” Id. at 264–65.

                                   9      A district court’s discretion is to be exercised in view of the twin aims of Section 1782:

                                  10   (1) providing efficient assistance to participants in international litigation and (2) encouraging

                                  11   foreign countries by example to provide similar assistance to our courts. Schmitz v. Bernstein

                                  12   Liebhard & Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004). There is no requirement that the party
Northern District of California
 United States District Court




                                  13   seeking discovery establish that the information sought would be discoverable under the

                                  14   governing law in the foreign proceeding or that United States law would allow discovery in an

                                  15   analogous domestic proceeding. See Intel, 542 U.S. at 247, 261–63.

                                  16      When considering an application for discovery pursuant to Section 1782, the court considers

                                  17   first whether it has the statutory authority to grant the request and then whether it should exercise

                                  18   its discretion to do so. Lazaridis v. Int’l Centre for Missing and Exploited Children, Inc., 760 F.

                                  19   Supp. 2d 109, 112 (D.D.C. 2011) (citations omitted).

                                  20

                                  21   2. Application

                                  22      2.1    Statutory Requirements

                                  23      West Face’s application satisfies the three minimum statutory requirements of Section 1782.

                                  24   First, West Face’s application seeks discovery from Google, whose principal place of business is

                                  25   in the Northern District of California. Second, the requested discovery is for use in a lawsuit

                                  26   currently pending in Canada. Third, West Face qualifies as an “interested person” because it is a

                                  27   party to the Canadian lawsuit.

                                  28

                                       ORDER – No. 19-mc-80090-LB                         3
                                   1         2.2     Discretionary Intel Factors

                                   2         The discretionary Intel factors also support granting the application.

                                   3               2.2.1   Participant in a foreign proceeding

                                   4         The first Intel factor asks whether the “person from whom discovery sought is a participant in

                                   5   the foreign proceeding.” Intel, 542 U.S. at 264. If the person is a participant, “the need for

                                   6   § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

                                   7   nonparticipant in the matter arising abroad” because “[a] foreign tribunal has jurisdiction over

                                   8   those appearing before it, and can itself order them to produce evidence.” Id. “In contrast,

                                   9   nonparticipants in the foreign proceeding may be outside the foreign tribunal’s jurisdictional

                                  10   reach; hence, their evidence, available in the United States, may be unobtainable absent § 1782(a)

                                  11   aid.” Id.

                                  12         Google is not a participant in the Canadian lawsuit. Additionally, Google, a resident of
Northern District of California
 United States District Court




                                  13   California, may claim that the documents that West Face seeks are located in the United States and

                                  14   not in Canada, and thus possibly out of the immediate reach of the Canadian court.5 This factor

                                  15   weighs in favor of granting the application. Cf. Thompson v. Doel, No. 5:13-cv-80088-EJD-PSG,

                                  16   2013 WL 5544607, at *2 (N.D. Cal. Oct. 7, 2013).

                                  17               2.2.2   Nature of the foreign tribunal and receptivity to U.S. federal-court judicial
                                                           assistance
                                  18

                                  19         The second Intel factor requires the court to “take into account the nature of the foreign

                                  20   tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

                                  21   government or the court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S.

                                  22   at 264.

                                  23

                                  24

                                  25

                                  26

                                  27
                                       5
                                           Appl. – ECF No. 1 at 4 (¶ 7); Mem. of Law – ECF No. 2 at 7.
                                  28

                                       ORDER – No. 19-mc-80090-LB                          4
                                   1         The Canadian court expressly requested the assistance of this court in obtaining documents

                                   2   from Google and thus appears receptive to U.S. federal-court judicial assistance.6 This factor

                                   3   weighs in favor of granting the application.

                                   4             2.2.3   Attempt to circumvent foreign proof-gathering restrictions or policies

                                   5         The third Intel factor considers whether the request “conceals an attempt to circumvent foreign

                                   6   proof-gathering restrictions or other policies of a foreign country or the United States.” Intel, 542

                                   7   U.S. at 264–65.

                                   8         The Canadian court expressly held that this application was not an attempt to circumvent

                                   9   Canadian proof-gathering restrictions.7 This factor weighs in favor of granting the application.

                                  10             2.2.4   Undue intrusion or burden

                                  11         The fourth Intel factor is whether the request is “unduly intrusive or burdensome.” Intel, 542

                                  12   U.S. at 265.
Northern District of California
 United States District Court




                                  13         Google does not oppose West Face’s application, and the discovery West Face seeks does not

                                  14   appear on its face to be unduly intrusive or burdensome. West Face further states that it is willing

                                  15   to meet and confer with Google if Google believes that any of its requests are unduly

                                  16   burdensome.8 This factor weighs in favor of granting the application. Cf. In re Darmon, No. 17-

                                  17   mc-80089-DMR, 2017 WL 3283969, at *3 (N.D. Cal. Aug. 2, 2017) (finding that “proposed

                                  18   subpoena [that] requests documents that establish or would help to establish the identity of the

                                  19

                                  20

                                  21

                                  22   6
                                         Appl. Ex. C (Canadian court order) – ECF No. 4-1 at 118 (“THIS COURT FURTHER REQUESTS
                                       the assistance of the United States District Court for the Northern District of California in aiding the
                                  23   Moving Parties in obtaining documents from Google by the means ordinarily used in that jurisdiction
                                       to obtain documents from a non-party[.]”).
                                  24   7
                                         Id. (Canadian court order) (“THIS COURT DECLARES that the documents to be sought by the
                                  25   Moving Parties in the United States may be relevant and necessary to the just determination of the
                                       Moving Parties’ Counterclaim in this Action, and the Moving Parties’ intent to seek production of
                                  26   such documents in the United States is consistent with and not contrary to this Court’s continued
                                       jurisdiction with respect to this Action and is not an attempt to circumvent the proof-gathering process
                                  27   in Canada[.]”).
                                       8
                                           Appl. – ECF No. 1 at 4 (¶ 7); Mem. of Law – ECF No. 2 at 9.
                                  28

                                       ORDER – No. 19-mc-80090-LB                          5
                                   1   author of the blog posts on Wordpress.com” “does not appear to be unduly burdensome and is

                                   2   appropriately tailored”).9

                                   3

                                   4                                             CONCLUSION
                                   5         For the foregoing reasons, the court grants West Face’s application to serve its proposed

                                   6   subpoena on Google.

                                   7         If Google wants to contest the subpoena, it must notify West Face that it wishes to do so

                                   8   before the return date of the subpoena. Then, in lieu of a formal motion to quash, the parties must

                                   9   engage in the meet-and-confer and joint-letter-brief processes set out in the court’s standing order,

                                  10   which is attached to this order.

                                  11         West Face must serve Google with a copy of this order and a copy of the standing order when

                                  12   it serves its subpoena.
Northern District of California
 United States District Court




                                  13

                                  14         IT IS SO ORDERED.

                                  15         Dated: April 15, 2019

                                  16                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  17                                                     United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       9
                                           This does not preclude Google from contesting the subpoena. Cf. Darmon, 2017 WL 3283969, at *4.
                                  28

                                       ORDER – No. 19-mc-80090-LB                         6
